Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hai Han on August 17, 2021.
The application has been amended as follows: 

Claim 1. A method for making coated microparticles, comprising: providing 
coating over each crystalline drug core of fluticasone propionate with polyvinyl alcohol to provide coated microparticles, wherein the polyvinyl alcohol forms a polymeric shell that surrounds or envelopes each crystalline drug core of fluticasone propionate; and
heating the coated microparticles at 210-230°C, wherein the coated microparticles have a mean diameter in the range of 75 um to 150 um and a standard deviation of less than 50% of the mean diameter.

Claim 11. The method of claim 1 wherein the polyvinyl alcohol is applied to the crystalline drug cores of fluticasone propionate in a fluid form with a solvent, wherein the solvent is a mixture of isopropyl alcohol and water.

Claim 15.  The method of claim 1 wherein each coated microparticle
comprises 90-98% w/w of crystalline drug core and 2-10% w/w of polymeric shell.

Claim 16. A method for preparing coated fluticasone propionate
microparticles, the method comprising: providing , wherein the coated microparticles have a mean diameter in the range of 75 um to 150 um and a standard deviation of less than 50% of the mean diameter. 

Claim 18. The method of claim 16 wherein providing the 

Claim 21 is hereby canceled without prejudice or disclaimer. 


Reasons for Allowance
Applicants have presented evidence that microparticles of crystalline fluticasone propionate coated with polyvinyl alcohol, sized according to Fig. 4A, and heated to 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM C MILLIGAN/           Primary Examiner, Art Unit 1612